Citation Nr: 1012974	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  09-13 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
carcinoma of the larynx, from June 1, 2008, to include 
whether the reduction was proper..


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision issued 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran testified during an October 2009 videoconference 
hearing before the undersigned Acting Veterans Law Judge at 
the RO; a copy of the hearing transcript is associated with 
the record.  After the hearing, the Veteran submitted 
additional VA outpatient treatment records, along with a 
waiver of RO consideration.  The Board accepts this evidence 
for inclusion in the record.  See 38 C.F.R. § 20.1304 
(2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A review of the claims file reflects that additional 
evidentiary development is necessary prior to final 
appellate review of claim on appeal.

VA last examined the Veteran to determine the severity of 
his service-connected disability in July 2007.  The Veteran 
contends that clinical findings from that examination do not 
adequately reflect the current level of impairment of his 
disability, as new nodules have formed on his larynx since 
that time.

While the Board is not required to direct new examinations 
simply because of the passage of time, VA's General Counsel 
has indicated that a new examination is appropriate when the 
record demonstrates, or the claimant asserts, such as in 
this case, that the disability in question has undergone an 
increase in severity since the time of the last examination.  
VAOPGCPREC 11-95 (Apr. 7, 1995).  Thus, remand for an 
additional VA examination is, therefore, necessary.  38 
C.F.R. § 3.327(a) (2009).

Additionally, at the October 2009 hearing, the Veteran 
indicated that there were outstanding VA medical records.  
He testified that his VA physician discovered "lumps" in his 
larynx, during a follow-up at the end of September 2009, and 
that he was to have a biopsy in December 2009.  He also 
indicated he was to have an MRI of his spine done later in 
October 2009.  The record primarily contains VA medical 
records up to September 14, 2009, with a select few after 
that which the Veteran submitted after the Board hearing.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  On remand, with the Veteran's 
assistance, VA should attempt to obtain any outstanding VA 
and private records of pertinent treatment.

The readjudication of the claim should include consideration 
of all evidence added to the record since the last 
adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  By appropriate means, and with any 
necessary assistance from the Veteran, 
seek to identify and obtain any VA 
and/or private medical records 
pertaining to treatment for his 
service-connected disability of the 
larynx which are not already associated 
with the claims file.  In particular, 
obtain any outstanding medical records 
from the Pittsburgh VA Medical Center 
since September 14, 2009, to include 
recent biopsy and/or x-ray/MRI studies.  
All records and/or responses received 
should be associated with the claims 
file.

2.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159 (2009).  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the Veteran and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  After all available records and/or 
responses from each contacted entity 
are associated with the claims file, or 
the time period for the Veteran's 
response has expired, arrange for the 
Veteran to undergo a VA examination, at 
an appropriate VA medical facility, to 
ascertain the nature and severity of 
his service-connected disability of the 
larynx.  The entire claims file, to 
include a copy of this REMAND, must be 
made available to the examiner, and the 
examination report should include a 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies deemed 
appropriate by the examiner should be 
performed (with all results made 
available to the requesting examiner 
prior to the completion of his or her 
report), and all clinical findings 
should be reported in detail.

The examiner should render specific 
findings with respect to the existence 
and extent of any chronic laryngitis, 
including (1) hoarseness with 
inflammation of cords or mucous 
membrane, or (2) hoarseness with 
thickening or nodules of cords, polyps, 
submucous infiltration, or pre-
malignant changes on biopsy.  The 
examiner should also indicate whether 
the Veteran exhibits: (1) a constant 
inability to communicate by speech, or 
(2) a constant inability to speak above 
a whisper.  The examiner should 
specifically comment on whether any 
surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic 
procedure was performed after April 
2007.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed report.

4.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, readjudicate the Veteran's 
claim of entitlement to restoration of 
a 100 percent rating for carcinoma of 
the larynx, on appeal, to include 
whether the reduction was proper and 
whether staged ratings are warranted 
under the holding in Hart v. Mansfield, 
21 Vet. App. 505, 509-10 (2007).  If 
any benefit sought on appeal remains 
denied, furnish to the Veteran and his 
representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
The Board will take this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is 
both critical and appreciated.  The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



